DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 and 16-18 are withdrawn from further consideration (claim 15 was cancelled by the Applicant) pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/2022.
Applicant's election with traverse of Group I (claims 1-5 and 7-9) in the reply filed on 4/26/2022 is acknowledged.  Claim 6 was cancelled by the Applicant. The traversal is on the ground(s) that amended claim 1 has a special technical feature that is not disclosed by Pan et al. (US 20170162848 A1).  This is not found persuasive because of the rejection of claim 1 as shown below.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
[0007], [0027] (two instances): “10-80 : 85-5 : 5-15” should be changed to read “10-80 : 5-85 : 5-15” such that the ratio is numerically sound per Table 1 of the instant specification
Heading above [0074]: “EXAMPLE3” should be changed to read “EXAMPLE 3” to correct the spacing
Heading above [0075]: “EXAMPLAE 4” should be changed to read “EXAMPLE 4” to correct the spelling
TABLE 1: “Example 2” is repeated multiple times and it appears “Example 2” should only be recited one time
Appropriate correction is required.
Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:  
Claim 1, lines 7-8, “particles, and wherein, 0.3 ≤ Dv50 of the first polymer binder ≤ Dv50 of the first inorganic particles ≤ 0.7≤ Dv50” of the first polymer binder” should be changed to read “particles; wherein, 0.3 x Dv50 of the first polymer binder ≤  Dv50 of the first inorganic particles ≤  0.7 x Dv50 of the first polymer binder; and wherein Dv50 represents a particle size which reaches 50% of a cumulative volume from a side of small particle size in a granularity distribution on a volume basis” in order to clarify the relationship between the different particles sizes as per [0030] of the instant specification and to define the value of Dv50 per [0029] of the instant specification.
Claim 3, line 3, “10-80 : 85-5 : 5-15” should be changed to read “10-80 : 5-85 : 5-15” such that the ratio is numerically sound per Table 1 of the instant specification
Claim 5:
“Dv90≤I.5xDv50” should be changed to read “Dv90≤1.5xDv50” to changed the “I” to a “1” as per [0009] of the instant specification
“Dn10cccc200 nm” should be changed to read “Dn10≤200 nm” as per [0009] of the instant specification
Line 8, “Dn 10” should be changed to read “Dn10” to make it consistent with the rest of the claim
Appropriate correction is required.
Examiner Note
The term "Dv50", which represents the median value of a volume distribution of particle sizes, will be understood to be interchangeable with the term "D50", as used with regards to particle size. See Alharizah et al. (US 20180019457 A1), specifically at [0035], which is in the same field of endeavor as the instant application.  It is thus to be understood that “Dv90” can be used interchangeably with “D90” as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 105273444 A) (English machine translation provided herein).
Regarding claim 1, Chen discloses a separator (machine translation; [0002]) comprising: a porous substrate (machine translation; [0126]; PE single-layer film); and a first coating disposed on at least one surface of the porous substrate (machine translation; [0126]); wherein the first coating comprises first inorganic particles (machine translation; [0119]; Al2O3) and a first polymer binder comprising core-shell structured particles (machine translation; [0121]; polyvinyl alcohol as the shell and polyamide as the core); wherein 0.3 x Dv50 of the first polymer binder (machine translation; [0121]; 0.3 x 0.3 μm = 0.09 μm) ≤ Dv50 of the first inorganic particles (machine translation; [0119]; 0.1 μm) ≤ 0.7 x Dv50 of the first polymer binder (machine translation; [0121]; 0.7 x 0.3 μm = 0.21 μm); and wherein Dv50 represents a particle size which reaches 50% of a cumulative volume from a side of small particle size in a granularity distribution on a volume basis.
Regarding claim 9, Chen discloses all the limitations of the separator above and further discloses wherein the first inorganic particles are aluminum oxide (machine translation; [0119]; Al2O3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105273444 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Wang Mingwang et al. (CN 109659470 A1) (as recited in the IDS dated 8/28/2020) (English machine translation provided herein).
Regarding claim 2, Chen discloses all the limitations of the separator above but does not disclose wherein the separator further comprises a second coating arranged between the porous substrate and the first coating, wherein the second coating comprises a second polymer binder and second inorganic particles.
Wang Mingwang teaches a separator (machine translation; [0002]) comprising: a porous substrate (Fig. 1; 11) (machine translation; [0041]); a first coating (Fig. 1; 13) disposed on at least one surface of the porous substrate (Fig. 1); wherein the first coating comprises first inorganic particles and a first polymer binder (machine translation; [0048]); and a second coating (Fig. 1; 12) arranged between the porous substrate and the first coating (Fig. 1), wherein the second coating comprises a second polymer binder and second inorganic particles (machine translation; [0045]) in order to increase the mechanical isolation of the positive and negative pole pieces is strengthened without affecting the permeability of lithium ions, thereby prolonging the service life of the power lithium battery (machine translation; [0035]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the separator configuration taught in Wang Mingwang for the separator configuration of Chen in order to increase the mechanical isolation of the positive and negative pole pieces is strengthened without affecting the permeability of lithium ions, thereby prolonging the service life of the power lithium battery and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105273444 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Pan et al. (US 20170162848 A1) (as recited in the IDS dated 6/15/2021).
Regarding claim 3, Chen discloses all the limitations of separator above but does not disclose an auxiliary binder, and a mass ratio of the fist polymer binder, the first inorganic particles, and the auxiliary binder is 10-80 : 5-85 : 5-15.
Pan teaches a separator [0002] comprising: a porous substrate (Fig. 2; 0) [0031]; and a first coating disposed on at least one surface of the porous substrate (Fig. 2) [0031]; wherein the first coating comprises first inorganic particles (Fig. 2; 3) and a first polymer binder (Fig. 2; 5) comprising core-shell structured particles (Fig. 1) [0030]; and wherein the first coating further comprises an auxiliary binder ([0120]; water-based adhesive) such that the separator can quickly bond with the positive and negative electrodes [0027].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the auxiliary binder of Pan to the separator of Chen such that the separator can quickly bond with the positive and negative electrodes and the skilled artisan would have a reasonable expectation of success in doing so.
Pan further teaches that a mass ratio of the first polymer binder, the first inorganic particles, and the auxiliary binder is 90 : 5 : 5 [0120] which is just outside the claimed ratio of 10-80 : 5-85 : 5-15.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a mass ratio of the first polymer binder, the first inorganic particles, and the auxiliary binder that is within the claimed range for the mass ratio in modified Chen because the mass ratio taught in Pan is so close to the claimed mass ratio that prima facie one skilled in the art would have expected them to have the same properties.
Regarding claim 4, Chen discloses all the limitations of separator above but does not disclose wherein the first coating comprises a mono layer of particles.
Pan teaches a separator [0002] comprising: a porous substrate (Fig. 2; 0) [0031]; and a first coating disposed on at least one surface of the porous substrate (Fig. 2) [0031]; wherein the first coating comprises first inorganic particles (Fig. 2; 3) and a first polymer binder (Fig. 2; 5) comprising core-shell structured particles (Fig. 1) [0030]; and wherein the first coating comprises a mono layer of particles (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the separator configuration of Pan for the separator configuration of Chen because it is a known configuration suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, Chen discloses all the limitations of the separator above and further discloses wherein the first polymer binder satisfies formula (1) (machine translation; [0121]; Dv50 = 0.3 μm = 300 nm):
≤Dv50≤5000nm	formula (1)	
wherein Dv50 represents a particle size which reaches 50% of a cumulative volume from a side of small particle size in a granularity distribution on a volume basis; Dv90 represents a particle size which reaches 90% of a cumulative volume from a side of small particle size in a granularity distribution on a volume basis and Dn10 represents a particle size which reaches 10% of a cumulative number from a side of small particle size in a granularity distribution on a number basis.
Chen does not disclose wherein the first polymer binder satisfies formulas (2) to (3):
Dv90≤1.5xDv50	formula (2)
Dn10≤200 nm		formula (3)
Pan teaches a separator [0002] comprising: a porous substrate (Fig. 2; 0) [0031]; and a first coating disposed on at least one surface of the porous substrate (Fig. 2) [0031]; wherein the first coating comprises first inorganic particles (Fig. 2; 3) and a first polymer binder (Fig. 2; 5) comprising core-shell structured particles (Fig. 1) [0030]; and wherein the first polymer binder satisfies formula (2) ([0071]-[0074]) (Fig. 3; Dv50 equals approximately 0.8 μm and Dv90 equals approximately 1.0 μm) in order to obtain the proper bonding force of the separator on the positive and negative electrodes [0028]:
Dv90≤1.5xDv50	formula (2)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the Dv90 / Dv50 sizing relationship of the first polymer binder taught in Pan to form the separator of Chen in order to obtain the proper bonding force of the separator on the positive and negative electrodes and the skilled artisan would have a reasonable expectation of success in doing so.
Dn10≤200 nm		formula (3)
Pan further teaches that the first polymer binder can range from 50 to 2000 nm in size [0042] and wherein the distribution can be changed accordingly such that wherein Dv10 equals approximately 60 nm (Fig. 12) [0118] in order to obtain the proper bonding force of the separator on the positive and negative electrodes [0028].
Thus, based on the relationship between Dv10 and Dn10, a first polymer binder having a Dv10 = 60 nm will also satisfy formula (3):
Dn10≤200 nm		formula (3)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the Dn10 sizing relationship of the first polymer binder taught in Pan to form the separator of modified Chen in order to obtain the proper bonding force of the separator on the positive and negative electrodes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, Chen discloses all the limitations of the separator above but does not disclose wherein a core of the first polymer binder is a polymer formed by polymerizing of monomers selected from a group consisting of ethyl acrylate, butyl acrylate, ethyl methacrylate, styrene, chlorostyrene, fluorobenzene ethylene, methylstyrene, acrylic acid, methacrylic acid, maleic acid, and any combination thereof.  
Pan teaches a separator [0002] comprising: a porous substrate (Fig. 2; 0) [0031]; and a first coating disposed on at least one surface of the porous substrate (Fig. 2) [0031]; wherein the first coating comprises first inorganic particles (Fig. 2; 3) and a first polymer binder (Fig. 2; 5) comprising core-shell structured particles (Fig. 1) [0030]; and wherein a core of the first polymer binder is a polymer formed by polymerizing styrene monomers (Pan; [0047]; vinyl benzene) out of a list of other monomers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the styrene monomer out of the list of other monomers taught in Pan to form the core of the first polymer binder of Chen because it is a known monomer suitable for the intended purpose of forming a binder and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, Chen discloses all the limitations of the separator above but does not disclose wherein a shell of the first polymer binder is a polymer formed by polymerizing of monomers selected from a group consisting of methyl acrylate, ethyl acrylate, butyl acrylate, methyl methacrylate, ethyl methacrylate, butyl methacrylate, ethylene, chlorostyrene, fluorostyrene, methylstyrene, acrylonitrile, methyl acrylonitrile, and any combination thereof.
Pan teaches a separator [0002] comprising: a porous substrate (Fig. 2; 0) [0031]; and a first coating disposed on at least one surface of the porous substrate (Fig. 2) [0031]; wherein the first coating comprises first inorganic particles (Fig. 2; 3) and a first polymer binder (Fig. 2; 5) comprising core-shell structured particles (Fig. 1) [0030]; and wherein a shell of the first polymer binder is a polymer formed by polymerizing of methyl acrylate monomers (Pan; [0118]; polymethyl methacrylate).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the monomer taught in Pan to form the shell of the first polymer binder of Chen because it is a known monomer suitable for the intended purpose of forming a binder and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469)295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759